NEWS Contact: George Pipas 313-323-9216 gpipas@ford.com IMMEDIATE RELEASE FORD CROSSOVERS CONTINUE TO SHINE IN JULY; OVERALL SALES DECLINE ·Ford Motor Company's all-new and redesigned crossovers were up 40 percent in July; year-to-date sales also up 40 percent. ·Overall sales totaled 195,245, down 19 percent compared with a year ago; daily rental sales were down 57 percent and sales to individual retail customers were down 17 percent. ·Lincoln registers tenth month in a row of higher retail sales. ·All-new Ford Expedition gains for the eleventh month in a row; Lincoln Navigator was up 8 percent. ·Land Rover sales rose 19 percent, reflecting all-new LR2. DEARBORN, Mich., August 1 – Demand continues to grow for Ford Motor Company's all-new and redesigned crossover vehicles, but overall sales declined sharply in July. Total July sales were 195,245, down 19 percent compared with a year ago.Sales to daily rental companies were down 57 percent and sales to individual retail customers were down 17 percent.The company's crossover utility vehicle sales were up 40 percent in July and year-to-date
